JONES, Judge,
dissenting.
I respectfully dissent.
In my view, the trial court's unexplained and unjustified delay of 28 months before imposing sentence after the sentencing hearing operated to deprive that court of jurisdiction.
It is axiomatic that sentencing must be consistent with legislatively imposed limits and constraints, and must be imposed without unreasonable delay. People ex rel. Gallagher v. District Court, 632 P.2d 1009 (Colo.1981); Crim. P. 32(b).
In Grundel v. People, 33 Colo. 191, 79 P. 1022 (1905), the supreme court held that a sentence imposed three years and three months after entry of a guilty plea was so late as to be outside of the court’s jurisdiction to act in the case. And, while the Grun-del court related its ruling to the expiration of the term of court in which the plea had been entered, it remains pertinent here by virtue of the statement: “[T]here is no statute which permits this practice [of sentencing an unreasonable length of time after entry of the guilty plea].” Grundel v. People, supra, 33 Colo, at 192, 79 P. at 1023.
Courts in Colorado and in other states have noted various lengths of delay in applying this rule of jurisdiction. See People v. Widhalm, 642 P.2d 498 (Colo.l982)(error for court to find violation of deferred judgment and fail to proceed without reasonable delay to sentencing); People v. Ray, 192 Colo. 391, 560 P.2d 74 (1977)(Pringle, J., dissenting)(without authorizing statute, court may not suspend imposition of sentence). See also State v. Degree, 110 N.C.App. 638, 430 S.E.2d 491 (1993)(court may lose jurisdiction *21if it unreasonably delays imposition of sentence); State v. Davis 542 So.2d 856 (La.App.1989)(three year, nine month delay unreasonable); State v. Milson, 458 So.2d 1037 (La.App.1984)(four year, 6 month delay without justification divested court of jurisdiction to sentence); People v. Drake, 61 N.Y.2d 359, 474 N.Y.S.2d 276, 462 N.E.2d 376 (1984)(39 months delay unreasonable and divests court of jurisdiction). Cf. Moody v. Corsentino, 843 P.2d 1355 (Colo.1993).
Unlike here, some of these cases involve delays in imposing the original sentence. However, here, upon the return of the mandate from this court to the trial court, in which the original sentence had been vacated, see People v. Luu, 813 P.2d 826 (Colo.App.1991), aff'd on other grounds, 841 P.2d 271 (Colo.1992), approximately 33 months prior to the sentencing, the court was required to sentence as though no original sentence had been imposed. The court could not re-impose the original sentence of 120 years, and had great discretion as to the sentence it could impose. Thus, this case is not entirely dissimilar from the cited cases.
Furthermore, while a defendant’s own conduct may excuse delay that is otherwise unreasonable, see Moody v. Corsentino, supra; People v. Moye, 635 P.2d 194 (Colo.1981); People v. Gould, 844 P.2d 1273 (Colo.App.1992) (delay in sentencing caused by defendant’s voluntary return to Iowa to face another case), here, defendant did not in any way cause or contribute to the delay. Indeed, he took extraordinary measures to encourage the court to notify him of when it intended to impose the sentence.
Additionally, I view People v. Wortham, 928 P.2d 771 (Colo.App.1996), on which the People rely, as inapposite here. A division of this court determined that the delay in sentencing Wortham was caused by his direct appeal and by his invocation of certain sentencing procedures under the Colorado Sex Offenders Act. Under those circumstances, the Wortham division did “not equate [Wort-ham’s] situation with those at issue in Grun-del and Gallagher, [concluding] that there was no unreasonable delay or loss of jurisdiction [there].” People v. Wortham, supra, 928 P.2d at 775. Those same factors distinguish Wortham from this case.
Under the circumstances of this case, including the fact that defendant was not notified of the new sentence for seven months after it was finally imposed, I find that the length of the delay is presumptively prejudicial.
Thus, the length of the delay, the fact that none of it was attributable to defendant, and the fact that neither the court nor the prosecution could state any good cause therefor all lead me to conclude that the sentence should be vacated and the case dismissed. See State v. Ellis, 76 Wash.App. 391, 884 P.2d 1360 (1994)(charges dismissed after unreasonable delay of 23 months with no good cause and no fault attributable to defendant).